DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 02/07/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the crossed-out information referred to therein has not been considered.
The information disclosure statement filed 02/07/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the crossed-out information referred to therein has not been considered.
Drawings
The drawings are objected to because Figs. 3A-3C contain solid black shading. See 37 CFR 1.84(m), which recites “Solid black shading areas are not permitted”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7, 9-15, 19-24, and 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a second size” in lines 3-4. It is unclear whether this limitation refers to the same “second size” of claim 1, line 6, or to some additional second size.
A similar recitation in claim 19 is similarly indefinite.
Claim 20 recites “the application includes: determining” in lines 1-2. Although an application can command a processor to execute steps of a method, it is unclear what is meant by the application including steps, rather than the method including steps.
A similar recitation in claim 21 is similarly indefinite.
A similar recitation in claim 26 is similarly indefinite.
Other rejected claims are indefinite by virtue of dependency from at least one indefinite claim. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 1 includes each and every limitation of child claim 1.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 35 includes each and every limitation of child claim 1.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 63 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 63 includes each and every limitation of child claim 1.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 1 includes each and every limitation of child claim 2.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 35 includes each and every limitation of child claim 2.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 63 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 63 includes each and every limitation of child claim 2.
Claim 3 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 36 includes each and every limitation of child claim 3.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 64 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 64 includes each and every limitation of child claim 3.
Claim 4 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 37 includes each and every limitation of child claim 4.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 65 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 65 includes each and every limitation of child claim 4.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 5 includes each and every limitation of child claim 5.
Claim 5 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 35 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 66 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 66 includes each and every limitation of child claim 5.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 6 includes each and every limitation of child claim 6.
Claim 6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 38 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 67 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 67 includes each and every limitation of child claim 6.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 7 includes each and every limitation of child claim 7.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 39 includes each and every limitation of child claim 7.
Claim 7 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 63 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 8 includes each and every limitation of child claim 8.
Claim 9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 16 includes each and every limitation of child claim 16.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 47 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 47 contains each and every limitation of child claim 16.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 75 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 75 includes each and every limitation of child claim 16.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 17 includes each and every limitation of child claim 17.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 48 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 48 includes each and every limitation of child claim 17.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 76 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 76 includes each and every limitation of child claim 17.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 18 includes each and every limitation of child claim 18.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 49 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 49 includes each and every limitation of child claim 18.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 77 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 77 includes each and every limitation of child claim 18.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 18 includes each and every limitation of child claim 19.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 49 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 49 includes each and every limitation of child claim 19.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 77 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 77 includes each and every limitation of child claim 19.
Claim 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 18 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 50 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 20 includes each and every limitation of child claim 20.
Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 78 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 78 includes each and every limitation of child claim 20.
Claim 21 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 21 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 51 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 51 includes each and every limitation of child claim 21.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 79 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 79 includes each and every limitation of child claim 21.
Claim 22 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 22 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 22 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 51 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 23 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 23 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 23 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 52 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 24 includes each and every limitation of child claim 24.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 53 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 53 includes each and every limitation of child claim 24.
Claim 24 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 77 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 25 includes each and every limitation of child claim 25.
Claim 26 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 26 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 27 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 27 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 28 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 28 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 29 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 29 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 30 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 30 of prior U.S. Patent No. 16682911. This is a statutory double patenting rejection.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 31 includes each and every limitation of child claim 31.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 59 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 59 includes each and every limitation of child claim 31.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 87 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 87 includes each and every limitation of child claim 31.
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 32 includes each and every limitation of child claim 32.
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 60 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 60 includes each and every limitation of child claim 32.
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 88 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 88 includes each and every limitation of child claim 32.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 33 includes each and every limitation of child claim 33.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 61 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 61 includes each and every limitation of child claim 33.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 89 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 89 includes each and every limitation of child claim 33.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 34 includes each and every limitation of child claim 34.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 62 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 62 includes each and every limitation of child claim 34.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 90 of U.S. Patent No. 16682911. Although the claims at issue are not identical, they are not patentably distinct from each other because parent claim 90 includes each and every limitation of child claim 34.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 16, 18, 25, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenneman et al (US 20070283247 A1) in view of Lu et al (US 20110170801 A1).
As recited in independent claim 1, Brenneman et al show a viewing system (see Fig. 1) comprising: a content source 18 to hold image data 22; an application engine (see “Browser Window 14” in Fig. 1), forming part of an application (browser), communicatively connected (see “Network/Internet” in Fig. 1) to the content source 18 to receive the image data 22 and render an image (“image 34 generally occupies the width of the browser window 30” [0021]) based on the image data 22; a display engine (see “Image Scaler 28” in Fig. 1) communicatively connected (see “Network/Internet 16” in Fig. 1) to the application engine (see “Browser Window 14” in Fig. 1) to display the image (see “Image 34” in Fig. 2) to a user (insofar as visual output is necessarily for viewing by the eyes of a user), the image having a first size (“image 34 generally occupies the width of the browser window 30” [0021]), the image being adjustable to a second size that is smaller than the first size (“decrease the size of the image” [0021]); and a detection system that detects a measure indicative of adjustment of the image from the first size to the second size (such a detection is necessarily present in a system which “Upon resizing of the browser window 30 … automatically displays a resized … image within the browser window” [0021]), wherein the application, in response to the detection, maintains sharpness of the image (“a request may be made by the webpage to the web browser to resize an image to a size depending on the size of the browser. However, the quality of the image resized by the web browser is often low, resulting in blocky poor quality images” [0005]; “it would be desirable to provide systems and methods for automatic scaling and/or resizing of images to fit within a pre-defined area in a web browser. Ideally, such systems and methods result in high quality resizing of image and would not require special client-side software to be installed” [0006]; “while the component waits for the request for the newly resized image to be fulfilled by the backend server, the browser may temporarily display a rescaled image by rescaling the existing (already received on the end user/client side) image to fit within the new component size to give the end user a more immediate response. However, because this resizing is performed by the web browser, the quality of the rescaled image is typically lower than that provided by the server. Once the rescaled image from the server is received by the component, the image from the server replaces the temporary image at block 64” [0029]; “if the backend server fails to respond to the request made by the JavaScript … the webpage may continue to display the temporary image rescaled by the browser” [0030]; “when the browser receives the requested image from the backend server, the browser replaces the temporary image displayed at block 62 with the rescaled image received from the server” [0030]; “While the exemplary embodiments of the present invention are described and illustrated herein, it will be appreciated that they are merely illustrative … As one alternative, the systems and methods may be implemented as a web browser plug-in, for example. However, such alternative methodologies require the user to install special client software” [0037]).
As recited in independent claim 1, Brenneman et al are silent regarding executing a clarification routine to maintain sharpness of the image.
As recited in independent claim 1, Lu et al show executing a clarification routine 112 to maintain sharpness of an image (see Fig. 1; see also [0018]-[0019] “re-sampling of an original image can result in a resized image in which artifacts are introduced into regions of the resized image where the original image has a clear boundary between adjacent pixels such as certain object edges, text/graphics edges and other fine-grain details in the original image. Examples of such artifacts include, but are not limited to, blurring and aliasing. In other words, the re-sampling of an original image can degrade the original image by softening details in the resulting resized image and by generating "jagginess" on certain object edges … the initial resized image is adaptively post-processed (element 112) in order to alleviate any artifacts that may have been introduced into the initial resized image by the re-sampling”).
Moreover, the Examiner finds that executing a clarification routine to maintain sharpness of an image was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to maintain sharpness of the resized image of Brenneman et al by executing a clarification routine as suggested by Lu et al. The rationale is as follows: one of ordinary skill in the art would have had reason to avoid perceptibly degrading the visual quality of the original image when it is resized so that, even when the server fails to provide high quality resized data as mentioned by Brenneman et al (“if the backend server fails to respond to the request made by the JavaScript … the webpage may continue to display the temporary image rescaled by the browser” [0030]), the perceived clarity and sharpness of the original image are generally maintained in the resized image as taught by Lu et al (“the image resizing technique embodiments do not perceptively degrade the visual quality of the original image when it is resized so that the perceived clarity and sharpness of the original image are generally maintained in the resized image” [0015]) by the use of special client software within the browser as suggested by Brenneman et al (“As one alternative, the systems and methods may be implemented as a web browser plug-in, for example. However, such alternative methodologies require the user to install special client software” [0037]). 
As recited in claim 8, Brenneman et al show that the image is adjustable from the first size to the second size by user interaction with the display engine (compare Figs. 2-3; see also “Upon resizing of the browser window 30” [0021], wherein a person of ordinary skill in the art would understand that “resizing of the browser window” necessarily occurs when a user with an input device drags a lower boundary of window 30 from its position shown in Fig. 2 to the position of the lower boundary of resized window 36 shown in Fig. 3).
As recited in claim 16, Brenneman et al are silent regarding whether the image comprises text.
As recited in claim 16, Lu et al show that ‘these technique embodiments are well suited to resizing compound images” [0014], because “In conjunction with their use of these devices the person will typically encounter various images such as those present in web pages, presentation slides, other types of documents, video game scenes, and the like; these various images will frequently be compound images. Resizing of these images may be necessary for a variety of reasons” [0013], wherein “The term "compound image" is used herein to refer to a hybrid image that includes both regions having text/graphics content and regions having natural image content” [0012].
Moreover, the Examiner finds that images with text were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to resize image with text as taught by Lu et al. The rationale is as follows: one of ordinary skill in the art would have had reason to resize compound images whenever the resizing of compound images is necessary as taught by Lu et al (“Image resizing is generally used to change the pixel resolution of an original digital image in order to adapt it to the resolution of a particular image output device such as a display device, printer and the like, or to adapt it to the resolution of a prescribed region of an output device into which the image is being fitted. An example of the latter is the generation of a "thumbnail" which is frequently used to preview an original digital image. As such, image resizing is a routinely employed procedure in the arts of computer graphics and digital image processing. For example, image resizing is frequently employed in applications such as digital photography, electronic publishing and medical imaging. Image resizing is also frequently employed in a variety of different personal computing applications such as remote desktop, screen sharing over a communications network, and displaying downloaded Internet data” [0001]; “Resizing of these images may be necessary for a variety of reasons including, but not limited to, those described heretofore” [0013]). 
The method of claim 18 is not patentably distinct from the system of claim 1, and is obvious on the same grounds for the same reasons.
The method of claim 25 is not patentably distinct from the system of claim 8, and is obvious on the same grounds for the same reasons.
The method of claim 33 is not patentably distinct from the system of claim 16, and is obvious on the same grounds for the same reasons.
Allowable Subject Matter
Claims 2-7, 9-15, 19-24, and 26-32 are objected to as being dependent upon a rejected base claim, but would be allowable, from a prior art perspective only, if rewritten in independent form including all of the limitations of the base claim and any intervening claims; however, these claims would remain rejected for double patenting.
Claims 17 and 34 would be allowable, from a prior art perspective only, if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims; however, these claims would remain rejected for double patenting.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
05/05/2022